DETAILED ACTION
Summary
Claims 18, 22-24, and 29-34 are pending in the application. Claims 18, 22-24, and 29-34 are rejected under 35 USC 112(b). Claims 18, 22-24, and 29-34 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/26/2022.  These drawings are acceptable.

Claim Objections
Claim 34 objected to because of the following informalities:
Claim 34 recites “The omputer-implemented method” in line 1. It should recite “the computer-implemented method”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 22-24, and 29-34  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "standard computed tomography scan" in line 60.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as referring to “the computed tomography scan”.
Claim 24 recites the limitation "standard computed tomography scan" in line 46.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as referring to “the computed tomography scan”.
Claim 33 recites “a first graphics processing module” in line 1. It is not clear if this is referring the first graphics processing module set forth in claim 18, or if this is setting forth a new graphics processing module. Clarification is required. For the purposes of examination, the former definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 23-24, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Rehim et al. (Abdel-Rehim, Mohamed, et al. "Assessment of liver ablation using cone beam computed tomography." World Journal of Gastroenterology: WJG 21.2 (2015): 517.) in view of Yankelevitz et al. (U.S PGPub 2007/0100226 A1) and El-Baz (U.S PGPub 2010/0111386 A1)
Regarding Claim 18, Abdel-Rehim teaches 
A processing system for processing image data from computed tomography scans (Pg. 519, Assessment of tumor coverage, software), comprising: 
A) a first detection device capable (MDCT) of being activated prior to an antitumor treatment on a patient (Pg. 518, Material and Methods, ¶ 3) and that is configured to: 
A1) perform a computed tomography scan (CT scan performed before percutaneous tumor ablation) examination on a first part of the patient (Pg. 518, Material and Methods, ¶3) (Fig. 2, baseline CT scan clearly encompasses more than just liver), said first part comprising a second part (liver) (Pg. 518, Materials and Methods, ¶ 2), which, in turn, comprises a tumor mass (Tumor mass <40 mm in diameter) (Pg. 518, Materials and Methods, ¶1); 
A2) obtain, from said computed tomography scan, first image data in a first reference system (Fig. 2, images are a baseline CT, and are necessarily in a reference system) (Pg. 520, Comparison of CBCT with baseline MDCT,¶ 1) (as the images are fused, they are necessarily obtained), comprising: 
a first image portion, representing said first part of said patient (Pg. 518, Material and Methods, ¶3) (Fig. 2, baseline CT scan clearly encompasses more than just liver); 
a second image portion, representing said second part of said patient  (liver) (Pg. 518, Materials and Methods, ¶ 2); and 
a third image portion, representing said tumor mass (Tumor mass <40 mm in diameter) (Pg. 518, Materials and Methods, ¶1); 
B) a second detection device capable of being activated intraoperatively at the end of the patient's antitumor treatment (Pg. 519, Cone Beam CT Acquisition Technique, ¶ 1) and that is configured to: 
B1) perform a cone-beam computed tomography scan on a third part of said patient, wherein said third part substantially coincides with said second part and comprises a necrotic area resulting from said antitumor treatment (Fig. 1, A) (Pg. 519, Cone Beam CT Acquisition Technique, ¶ 1); 
B2) obtain, from said cone-beam computed tomography scan, second image data in a second reference system (Fig. 2, C+D as the CBCT image is different it is in a second reference system) (Pg. 520, Comparison of CBCT with baseline MDCT,¶ 1) (as the images are fused, they are inherently obtained), said second image data comprising: 
a fourth image portion, representing said third part of said patient (Fig. 2, C+D) (includes the liver); and 
a fifth image portion, representing said necrotic area (Fig. 2, C+D) (ablated area); 
C) a processing unit (Pg. 519, Assessment of tumor coverage, ¶1) (performed using a software, which must be run on a processing unit), in data communication with said first detection device and said second detection device (Pg. 519, Assessment of tumor coverage, ¶1) (if the two images are fused using one software, the software must have obtained the images and been in data communication with the first detection device and second detection device), configured to process said first image data and said second image data (Pg. 519, Assessment of tumor coverage, ¶1), the process unit comprising: 
C2) a second graphics processing module configured to perform a second graphics processing step to make said first image data in said first reference system graphically comparable with said second image data in said second reference system (Pg. 519, Assessment of tumor coverage, ¶1) (As the images are fused, the first image data is comparable with the second image data); 
thereby providing a graphic comparison between said tumor mass prior to the antitumor treatment and said necrotic area after the antitumor treatment (Pg. 520, Comparison of CBCT with baseline MDCT, and 1-2 mo MDCT)
complete overlap, representing a successfully performed antitumor treatment  (Pg. 520, Comparison of CBCT with baseline MDCT, and 1-2 mo MDCT) 
partial overlap, representing a need to consider advisability of further intraoperative antitumor treatment (Pg. 519-520, Assessment of Tumor Coverage)
wherein said second graphics processing module is configured to perform said second graphics processing step by graphic registration of: said first image data, obtained with said standard computed tomography scan with said second image data, obtained with said cone-beam computed tomography scan (Pg. 519-520, Assessment of tumor coverage).
Abdel-Rehim fails to explicitly teach C1) a first graphics processing module configured to perform a first graphics processing step for graphically processing said first image data, thereby graphically highlighting, in said first image data, said second image portion and said third image portion; C3) a third graphics processing module configured to graphically overlay said second image portion and said fourth image portion; and C4) a calculation module configured to calculate a degree of overlap between: said third image portion, comprised in said second image portion and said fifth image portion comprised in said fourth image portion. Abdel-Rehim is silent regarding said calculation module is configured to calculate the degree of overlap.
Yankelevitz teaches a system for evaluating changes in tumors (Abstract). This system contains a first graphics processing module which performs a first step for graphically processing said first image and graphically highlighting a third image portion (Fig. 1, 30) (Fig. 13B) [0169]. A third graphics processing module to overlay the second and fourth image portions (Fig. 8A+8B) [0140]. A calculation module configured to calculate a degree of overlap between the third image portion, in said second image portion, and the fifth image portion, in the fourth image portion (Fig. 9A+9B) [0149]. A calculation module configured to calculate a degree of overlap between the third image portion, in said second image portion, and the fifth image portion, in the fourth image portion (Fig. 9A+9B) [0149].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Abdel-Rehim with the comparison method of Yankelevitz as this provides a more accurate method for determining the change in size of the lesion area [0010]. 
The combination is silent regarding highlighting the second image portion, and overlaying the second and fourth image portions or wherein said first graphics processing module is configured to perform said first graphics processing step by graphic segmentation of said first image data.
El-Baz teaches a computer aided diagnostic system (Abstract). This system highlights the second image portion (segments the lung) [0063]. The system then registers the lung images (graphically overlays the second and fourth image portions) [0039]+[0064]. El-Baz teaches a computer aided diagnostic system (Abstract). This system segments the first image portion [0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system with the highlighting and overlay technique of El-Baz, as this provides improved image registration, thereby allowing for a more accurate determination in changes in tumor size, as recognized by El-Baz [0016]. 
Regarding Claim 23, the combination of references teaches the invention substantially as claimed. Abdel-Rehim further teaches wherein said first part of the patient is a torso area (Fig. 2, A+B of a torso area) and said second part is a liver (Pg. 518, Patient and Tumor Characteristics, ¶ 2-3).
Regarding Claim 24, Abdel-Rehim teaches a computer-implemented method for processing image data from computed tomography scans (Pg. 519, Assessment of tumor coverage, ¶1) (performed using a software, which must be run on a processing unit), comprising the steps of: 
A) performing a computed tomography scan (CT scan performed before percutaneous tumor ablation) on a first part of the patient (Pg. 518, Material and Methods, ¶3) (Fig. 2, baseline CT scan clearly encompasses more than just liver), said first part comprising a second part (liver) (Pg. 518, Materials and Methods, ¶ 2), which, in turn, comprises a tumor mass (Tumor mass <40 mm in diameter) (Pg. 518, Materials and Methods, ¶1); 
B) obtaining, from said computed tomography scan, first image data in a first reference system (Fig. 2, images are a baseline CT, and are necessarily in a reference system) (Pg. 520, Comparison of CBCT with baseline MDCT,¶ 1) (as the images are fused, they are necessarily obtained), said first image data comprising: 
a first image portion, representing said first part of said patient (Pg. 518, Material and Methods, ¶3) (Fig. 2, baseline CT scan clearly encompasses more than just liver); 
a second image portion, representing said second part of said patient  (liver) (Pg. 518, Materials and Methods, ¶ 2); and 
a third image portion, representing said tumor mass (Tumor mass <40 mm in diameter) (Pg. 518, Materials and Methods, ¶1); 
intraoperatively, at the end of the antitumor treatment on the patient (Pg. 519, Cone beam CT acquisition technique);
D) performing a cone-beam computed tomography scan on a third part of said patient, wherein said third part substantially coincides with said second part and said third part comprises a necrotic area resulting from said antitumor treatment (Fig. 1, A) (Pg. 519, Cone Beam CT Acquisition Technique, ¶ 1); 
E) obtaining, from said cone-beam computed tomography scan, second image data in a second reference system (Fig. 2, C+D as the CBCT image is different it is in a second reference system) (Pg. 520, Comparison of CBCT with baseline MDCT,¶ 1) (as the images are fused, they are inherently obtained), said second image data comprising: 
a fourth image portion, representing said third part of said patient (Fig. 2, C+D) (includes the liver); and 
a fifth image portion, representing said necrotic area (Fig. 2, C+D) (ablated area); 
F) performing a second graphics processing step to make said first image data in said first reference system graphically comparable with said second image data in said second reference system (Pg. 519, Assessment of tumor coverage, ¶1) (As the images are fused, the first image data is comparable with the second image data); 
thereby providing a graphic comparison between said tumor mass prior to the antitumor treatment and said necrotic area after the antitumor treatment (Pg. 520, Comparison of CBCT with baseline MDCT, and 1-2 mo MDCT)
the first images has a first image quality and the second image has a second image quality lower than the first image quality (Pg. 519, Image quality of cone beam CT)+(Pg. 522, Col 1, ¶2)
wherein said step of calculating the degree of overlap determines one of:
complete overlap, representing a successfully performed antitumor treatment  (Pg. 520, Comparison of CBCT with baseline MDCT, and 1-2 mo MDCT) 
partial overlap, representing a need to consider advisability of further intraoperative antitumor treatment (Pg. 519-520, Assessment of Tumor Coverage).
wherein said second graphics processing step by graphic registration of: said first image data, obtained with said standard computed tomography scan with said second image data, obtained with said cone-beam computed tomography scan (Pg. 519-520, Assessment of tumor coverage).
Abdel-Rehim fails to explicitly teach C) performing a first graphics processing step for graphically processing said first image data, thereby graphically highlighting, in said first image data, said second image portion and said third image portion; G) graphically overlaying said second image portion and said fourth image portion; and H) calculating a degree of overlap between: said third image portion, comprised in said second image portion and said fifth image portion comprised in said fourth image portion. Abdel-Rehim fails to explicitly teach said first reference system is a Cartesian coordinate system with three dimensions; and said second reference system is a Cartesian coordinate system with three-dimensional cone-beam coordinates. Abdel-Rehim is silent regarding calculating the degree of overlap.
Yankelevitz teaches a system for evaluating changes in tumors (Abstract). This system contains a first graphics processing module which performs a first step for graphically processing said first image and graphically highlighting a third image portion (Fig. 1, 30) (Fig. 13B) [0169]. A third graphics processing module to overlay the second and fourth image portions (Fig. 8A+8B) [0140]. A calculation module configured to calculate a degree of overlap between the third image portion, in said second image portion, and the fifth image portion, in the fourth image portion (Fig. 9A+9B) [0149]. Yankelevitz further teaches that the different images are in Cartesian coordinate systems [0032] (x, y, z is a Cartesian coordinate system) and the different images are in three-dimensions [0125]. A calculation module configured to calculate a degree of overlap between the third image portion, in said second image portion, and the fifth image portion, in the fourth image portion (Fig. 9A+9B) [0149].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Abdel-Rehim with the comparison method of Yankelevitz as this provides a more accurate method for determining the change in size of the lesion area [0010]. It would have been obvious to substitute the coordinate system (and dimensions) of Abdel-Rehim with a 3D Cartesian coordinate system with 3D images, as taught by Abdel-Rehim, as the substitution for one known reference coordinate system and image dimension with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of having images in a 3D Cartesian coordinate system are reasonably predictable.
The combination is silent regarding highlighting the second image portion, and overlaying the second and fourth image portions. The combination of Abdel-Rehim and Yankelevitz fails to explicitly teach wherein said first graphics processing step by graphic segmentation of said first image data.
El-Baz teaches a computer aided diagnostic system (Abstract). This system highlights the second image portion (segments the lung) [0063]. The system then registers the lung images (graphically overlays the second and fourth image portions) [0039]+[0064]. This system segments the first image portion [0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system with the highlighting and overlay technique of El-Baz, as this provides improved image registration, thereby allowing for a more accurate determination in changes in tumor size, as recognized by El-Baz [0016].
Regarding Claim 30, the combination of references teaches the invention substantially as claimed. Abdel-Rehim further teaches wherein said antitumor treatment takes place by ablation of said tumor mass (Pg. 519, Tumor Ablation).
Regarding Claim 31, the combination of references teaches the invention substantially as claimed. Abdel-Rehim further teaches wherein said first part of the patient is a torso area (Fig. 2, A+B of a torso area) and said second part is a liver (Pg. 518, Patient and Tumor Characteristics, ¶ 2-3).
Regarding Claim 32, the combination of references teaches the invention substantially as claimed. Abdel-Rehim further teaches a non-transitory computer readable medium configure to perform, when running on a computer, the steps of the computer-implemented method according to claim 24 (Pg. 519, Assessment of tumor coverage, software).
Regarding Claim 33, the combination of references teaches the invention substantially as claimed. The combination of Abdel-Rehim and Yankelevitz fails to explicitly teach wherein the a first graphics processing module is further configured to partition the first image data based on criterion of belonging to a voxel of a given region.
El-Baz further teaches a first graphics processing module is further configured to partition the first image data based on criterion of belonging to a voxel of a given region [0014]+[0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system with the segmentation technique of El-Baz, as this provides improved image registration, thereby allowing for a more accurate determination in changes in tumor size, as recognized by El-Baz [0016].
Regarding Claim 34, the combination of references teaches the invention substantially as claimed. The combination of Abdel-Rehim and Yankelevitz fails to explicitly teach further comprising partitioning the first image data based on criterion of belonging to a voxel of a given region.
El-Baz further teaches a first graphics processing module is further configured to partition the first image data based on criterion of belonging to a voxel of a given region [0014]+[0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system with the segmentation technique of El-Baz, as this provides improved image registration, thereby allowing for a more accurate determination in changes in tumor size, as recognized by El-Baz [0016].

Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Rehim in view of Yankelevitz and El-Baz as applied to claim 18 and 24, respectively, above, and further in view of Fox et al. (U.S Patent 8,965,071 B2).
Regarding Claim 22, the combination of references teaches the invention substantially as claimed. The combination of Abdel-Rehim and Yankelevitz is silent regarding said second graphics processing module is configured to perform, in said graphic registration: a step of rigid registration and affine registration, thereby performing a generic graphic realignment of said first image data with said second image data.
El-Baz further teaches aid second graphics processing module is configured to perform, in said graphic registration: a step of rigid registration and affine registration, thereby performing a generic graphic realignment of said first image data with said second image data [0111]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to perform rigid and affine registration methods of El-Baz, as this provides improved image registration, thereby allowing for a more accurate determination in changes in tumor size, as recognized by El-Baz [0016].
The combination fails to explicitly teach said realignment comprising rotation, translation and relative scaling of the first and second image data; and a step of non-rigid registration, thereby performing a precise graphic realignment of said first image data with said second image data, to correct local deformations.
Fox teaches a system for analyzing the same region in two different images (Abstract). This system uses rigid and affine registration to realign the images, the realignment including rotation, translation and scaling (Col 8, lines 59-67). The system then performs non-rigid registration to correct local deformations (Col 9, lines 9-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to perform rigid and then non-rigid registration, as taught by Fox, as performing both reduces the computational burden of performing the registration, as recognized by Fox (Col 9, lines 24-27. One of ordinary skill would recognize that performing the non-rigid registration in the combination would result int the precise graphic realignment of the first image date with said second image data.
Regarding Claim 29, the combination of references teaches the invention substantially as claimed. The combination of Abdel-Rehim and Yankelevitz is silent regarding said graphic registration comprises: a step of rigid registration and affine registration, thereby performing a generic graphic realignment of said first image data with said second image data.
El-Baz further teaches aid second graphics processing module is configured to perform, in said graphic registration: a step of rigid registration and affine registration, thereby performing a generic graphic realignment of said first image data with said second image data [0111]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to perform rigid and affine registration methods of El-Baz, as this provides improved image registration, thereby allowing for a more accurate determination in changes in tumor size, as recognized by El-Baz [0016].
The combination fails to explicitly teach said realignment comprising rotation, translation and relative scaling of the first and second image data; and a step of non-rigid registration, thereby performing a precise graphic realignment of said first image data with said second image data, to correct local deformations.
Fox teaches a system for analyzing the same region in two different images (Abstract). This system uses rigid and affine registration to realign the images, the realignment including rotation, translation and scaling (Col 8, lines 59-67). The system then performs non-rigid registration to correct local deformations (Col 9, lines 9-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to perform rigid and then non-rigid registration, as taught by Fox, as performing both reduces the computational burden of performing the registration, as recognized by Fox (Col 9, lines 24-27). One of ordinary skill would recognize that performing the non-rigid registration in the combination would result int the precise graphic realignment of the first image date with said second image data.

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
Applicant argues the step of “graphically processing said first image data, thereby graphically highlighting, in said first image data, said second image portion and said third image portion” is not taught by El Bez. The Examiner disagrees with this characterization of the rejection. The Yankelevitz was relied of to teach the step of “graphically processing said first image data, thereby graphically highlighting, in said first image data, said third image portion” (See Action pg. 6 and pg. 10). El Bez was relied on to teach “highlighting the second image portion”. Applicant continues to argue that El Bez teaches a comparison as to how a “single” structure changes, whereas the claimed invention compares a “lesion” and “necrosis”. The Examiner notes that the Abdel-Rehim reference was relied on to teach comparing the lesion and necrotic tissue, the El Bez reference was only relied on to teach highlighting the first and fourth structures. 
Applicant further asserts it would change the principle of operations to teach “graphically processing said first image data, thereby graphically highlighting, in said first image data, said second image portion and said third image portion”. The Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). El Bez is not solely relied on to teach that limitation, the combination of references was relied on to teach that limitation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “it is not sure, once the spatial correspondence between the two pre-treatment and posttreatment images has been found, that the two resulting "structures" are located in the same area (differently with respect to a lesion that grows over time”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim only requires the “graphically overlay said second image portion and said fourth image portion”. The “structures” are the third image portion and the fifth image portion. The invention determines whether these features overlap (see claim lines 41-47). This implies that the “structures” do not need to be located in the same area.
Applicant argues that Abdel-Rehim and Yankelevitz does not teach segmentation of the features. However, the El Bez was relied on to teach image segmentation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). When viewed together, the combination of references teaches the invention substantially as claimed. Therefore, claims 18 and 24 remain rejected under 35 USC 103. For similar reasons, the dependent claims also remain rejected.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that Yankelevitz does not teach voxel based registration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 33 and 34 does not teach registration using voxel, but “partitioning the first image data based on criterion of belonging to a voxel of a given region”. As detailed above, El-Baz teaches this feature. Therefore, claim 33 and 34 are rejected under 35 USC 103.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793